DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng US 20200063909 in view of Chen US 20210102661.

    PNG
    media_image1.png
    925
    1420
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    609
    936
    media_image2.png
    Greyscale

Regarding claim 1, Weng US 20200063909 discloses an orientation-adjustment mechanism (B1 in Fig. 1), adapted to be affixed to a mounting surface (not shown see [0036]), comprising:  
a joint unit (2/22 in Fig. 1 and 2a), 
wherein the joint unit (2/22) comprises a plurality of joint-positioning portions (grooves next to 222/grooves under 222 in Fig. 2a and 2c-d), and the joint-positioning portions (grooves next to 222/grooves under 222) comprise a first joint-positioning portion (groove next to 222) and a second joint- positioning portion (groove under 222); and 
a mounted member (AP1), 
wherein the mounted member (AP1) is connected to the joint unit (2/22) and is adapted to be rotated relative to the joint unit (2/22 as depicted in Fig. 2c-d), 
the mounted member (AP1) comprises a member housing (housing of AP1; not shown see [0036]), 
the member housing (housing of AP1) comprises at least one member-positioning portion (81 in Fig. 2b), and 
when the mounted member (AP1) is in a first member orientation (in Fig. 2c) relative to the joint unit (2/22), the member-positioning portion (81) is wedged into the first joint-positioning portion (groove next to 222), and 
when the mounted member (AP1) is in a second member orientation (in Fig. 2d) relative to the joint unit (2/22), the member-positioning portion (81) is wedged into the second joint- positioning portion (groove under 222).
Weng does not explicitly disclose the orientation-adjustment mechanism comprising: 
a base, adapted to be affixed to the mounting surface; 
a rod, comprising a first section and a second section, 
wherein the first section of the rod pivots on the base; 
the joint unit, disposed on the second section of the rod.
However, Chen discloses (in annotated Fig. 2) an orientation-adjustment mechanism (M) comprising: 
a base (1), adapted to be affixed to the mounting surface (S as depicted in Fig. 1); 
a rod (2), comprising a first section (21) and a second section (23’ in annotated Fig. 2 and 3a), 
wherein the first section (21) of the rod (2) pivots on the base (1 see pg. 3 ln. 37-38); 
a joint unit (3), disposed on the second section (23’) of the rod (2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the orientation-adjustment mechanism of Weng further comprise a base, adapted to be affixed to the mounting surface; 
a rod, comprising a first section and a second section, wherein the first section of the rod pivots on the base; the joint unit, disposed on the second section of the rod, as taught by Chen in order to adjust the position of the device.

Regarding claim 7, Weng in view of Chen discloses the orientation-adjustment mechanism as claimed in claim 1, further comprising a plurality of enhancement ribs (223 in Fig. 2a of Weng), and the enhancement ribs (223 of Weng) are disposed around an inner wall of the joint unit (2/22 as depicted in Fig. 2a of Weng).

Regarding claim 8, Weng in view of Chen discloses the orientation-adjustment mechanism as claimed in claim 1.
 Weng in view of Chen wherein the joint unit is integrally formed on the second section of the rod.
 However, Chen discloses a joint unit (3) is integrally formed on the second section (23’) of the rod (2).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make the joint unit of Weng in view of Chen integrally formed on the second section of the rod, as taught by Chen, in order to reduce overall parts. 

Regarding claim 9, Weng in view of Chen discloses the orientation-adjustment mechanism as claimed in claim 1, wherein the joint unit (2/22 of Weng) pivots on the second section (23’ of Chen) of the rod (2 of Chen).

Regarding claim 13, Weng in view of Chen discloses the orientation-adjustment mechanism as claimed in claim 1, wherein the mounted member (AP1 of Weng) is an electronic device (wireless router AP1 see [0036] of Weng), the mounted member (AP1 of Weng) further comprises a wireless transmission module (wireless router AP1 see [0036] of Weng), and the wireless transmission module (AP1 of Weng) is disposed inside the member housing (housing of AP1 of Weng).

Regarding claim 14, Weng in view of Chen discloses the orientation-adjustment mechanism as claimed in claim 1, wherein the orientation-adjustment mechanism (B1 of Weng as modified by Chen) is adapted to be connected to an electronic device (wireless router of AP1 see [0036] of Weng), the electronic device (wireless router of AP1 of Weng) is affixed to the mounted member (AP1 of Weng), the electronic device (wireless router of AP1 of Weng) comprises a device housing (housing of AP1 see [0036] of Weng) and a wireless transmission module (inherent wireless transmission module of router of AP1 see [0036] of Weng), and the wireless transmission module (wireless transmission module of router of AP1 of Weng) is disposed in the device housing (housing of AP1 of Weng).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Chen as applied to claim 9 above, and further in view of Chen US 20090243954 (hereinafter referred to as Chen2).

Regarding claim 10, Weng in view of Chen discloses the orientation-adjustment mechanism as claimed in claim 9.
 Weng in view of Chen does not explicitly discloses wherein the joint unit further comprises a bushing and a tightening screw, 
the bushing is telescoped on the second section and is adapted to be rotated relative to the second section, 
the tightening screw is connected to the bushing, 
the tightening screw is adapted to adjust a holding force of the bushing applied to the second section to fasten the joint unit in a particular orientation relative to the rod.
However, Chen2 discloses (in Fig. 2) a joint unit (33/35) further comprises a bushing (34) and a tightening screw (38), 
the bushing (34) is telescoped on a second section (end of 32 having 34) and is adapted to be rotated relative to the second section (end of 32 having 34), 
the tightening screw (38) is connected to the bushing (34), 
the tightening screw (38) is adapted to adjust a holding force of the bushing (34) applied to the second section (end of 32 having 34) to fasten the joint unit (33/35) in a particular orientation relative to a rod (32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the joint unit of Weng in view of Chen further comprise a bushing and a tightening screw, the bushing is telescoped on the second section and is adapted to be rotated relative to the second section, the tightening screw is connected to the bushing, the tightening screw is adapted to adjust a holding force of the bushing applied to the second section to fasten the joint unit in a particular orientation relative to the rod, as taught by Chen2, as an alternate way of securing the joint unit to the rod, in order to desirably reposition and secure the device.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Chen as applied to claim 9 above, and further in view of Quintania US 20110101587.

Regarding claim 11, Weng in view of Chen discloses the orientation-adjustment mechanism as claimed in claim 9.
 Weng in view of Chen does not explicitly discloses wherein the joint unit further comprises 
a frame, 
a moveable plate and 
a tightening screw, 
the second section of the rod is held between the moveable plate and an inner wall of the frame, and the tightening screw passes through the frame and pushes the moveable plate to fasten the joint unit in a particular orientation relative to the rod.
However, Quintania discloses (in Fig. 1) a joint unit (10) further comprises 
a frame (22/12), 
a moveable plate (14) and 
a tightening screw (16), 
a second section (section of 46 receiving 10 in Fig. 1a) of a rod (46 in Fig. 1a) is held between the moveable plate (14) and an inner wall of the frame (22/12), and 
the tightening screw (16) passes through the frame (22/12) and pushes the moveable plate (14) to fasten the joint unit (10) in a particular orientation relative to the rod (46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the joint unit of Weng in view of Chen further comprise a frame, a moveable plate and a tightening screw, the second section of the rod is held between the moveable plate and an inner wall of the frame, and the tightening screw passes through the frame and pushes the moveable plate to fasten the joint unit in a particular orientation relative to the rod, as taught by Quintania, as an alternate way of securing the joint unit to the rod, in order to desirably reposition and secure the device


Regarding claim 12, Weng in view of Chen in view of Quintania discloses the orientation-adjustment mechanism as claimed in claim 11, 
wherein the second section (section of 46 receiving 10 in Fig. 1a of Quintania) is a round tube (tube of 46 of Quintania), 
the moveable plate (14 of Quintania) comprises a first recess (recess of 14 as depicted in Fig. 1 of Quintania), 
the inner wall of the frame (22/12 of Quintania) comprises a second recess (recess of 12 as depicted in Fig. 1 of Quintania), and 
the first recess and the second recess hold the second section of the rod (46 as depicted in Fig. 1a of Quintania).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “wherein the joint- positioning portions are holes, the member housing comprises an elastic arm, the member- positioning portion is a protrusion, and the member-positioning portion is formed on a free end of the elastic arm”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 3-6 depending from claim 2 are therefor also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien US 20150144755 Fig. 2-4 discloses an orientation adjustment mechanism with a joint unit having mating openings and a mount member having corresponding mating protrusions; 
Tomasewski US 20150309395 Fig. 5, Koh US 10760732 Fig. 11 disclose an orientation adjustment mechanism with a base, a rotating rod and a mount member fixed to a device;
Liu US 10234232 Fig. 6-7 discloses an orientation adjustment mechanism having a joint unit comprising a bushing and a tightening screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841